UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4887



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT MEYST,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-99-20)


Submitted:   August 10, 2001             Decided:   September 25, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant.   Robert J. Higdon, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert A. Meyst pled guilty to one count of conspiracy to

possess with intent to distribute cocaine and cocaine base in vio-

lation of 21 U.S.C. § 846 (1994) and one count of money laundering

in violation of 19 U.S.C. § 1956(h) (1994).       On appeal, Meyst

argues that the rule announced in Apprendi v. New Jersey, 530 U.S.

466 (2000), renders 21 U.S.C.A. § 841 (West 1999 & Supp. 2001)

unconstitutional on its face.    We reject this argument and affirm

his convictions and sentence.    See United States v. Cernobyl,

F.3d      , 2001 WL 733406, **3-4 (10th Cir. June 29, 2001); United

States v. Martinez, 253 F.3d 251, 256 n.6 (6th Cir. 2001); United

States v. Brough, 243 F.3d 1078, 1079-80 (7th Cir. 2001); United

States v. Slaughter, 238 F.3d 580, 581 (5th Cir. 2000), cert.

denied,       U.S.   , 69 U.S.L.W. 3739 (U.S. May 21, 2001) (No. 00-

9519).     See also United States v. Promise, 255 F.3d 150, 156-57

(4th Cir. 2001) (en banc).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2